In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00071-CR



           SKIE JORDAN SMITH, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 115th District Court
               Marion County, Texas
               Trial Court No. F14369




      Before Morriss, C.J., Moseley and Burgess, JJ.
              Opinion by Justice Moseley
                                                  OPINION
            Skie Jordan Smith was convicted by a Marion County jury for the aggravated sexual

assault of Jane Doe, 1 a child younger than fourteen years of age, and sentenced to forty years’

incarceration. On appeal, Smith raises three complaints: (1) he maintains that the person

allowed to testify as an outcry witness did not properly qualify as an outcry witness under the

relevant Texas Code of Criminal Procedure provision, (2) Smith takes the position that the

evidence against him was insufficient to support a finding of guilt, and (3) he complains that the

trial court erred in allowing the admission into evidence of an audio/video-recorded interview

with the child complainant. Upon review of the record and applicable law, we overrule Smith’s

points of error and affirm the trial court’s judgment and sentence.

I.          The Evidence Was Sufficient

            In order to avoid redundancy in stating the evidence presented, we first examine the

sufficiency of the evidence to support Smith’s conviction.

            In evaluating the legal sufficiency of the evidence, we review all the evidence in the light

most favorable to the trial court’s judgment to determine whether any rational jury could have

found the essential elements of the offense beyond a reasonable doubt. Brooks v. State, 323
S.W.3d 893, 912 (Tex. Crim. App. 2010) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979));

Hartsfield v. State, 305 S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet. ref’d). We examine

legal sufficiency under the direction of Brooks, while giving deference to the responsibility of

the jury “to fairly resolve conflicts in testimony, to weigh the evidence, and to draw reasonable


1
    This is a pseudonym employed in this opinion to protect the identity of the child victim.

                                                             2
inferences from basic facts to ultimate facts.” Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim.

App. 2007) (citing Jackson, 443 U.S. at 318–19).

        Sufficiency of the evidence is measured by the elements of the offense as defined by a

hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997).

The hypothetically correct jury charge “sets out the law, is authorized by the indictment, does not

unnecessarily increase the State’s burden of proof or unnecessarily restrict the State’s theories of

liability, and adequately describes the particular offense for which the defendant was tried.” Id.

        Under the hypothetically correct jury charge standard, in order to sustain the charges

made against Smith, the State was required to prove that Smith intentionally or knowingly

caused the penetration of Jane’s mouth with his sexual organ and that this act occurred in Marion

County. See TEX. PENAL CODE Ann. § 22.021(a)(1)(B)(ii) (West Supp. 2014).

        Jane is the daughter of Smith’s former girlfriend. Nine years old at the time of trial, Jane

testified that during a span of time when she and her mother lived with Smith in Oklahoma and,

later, in an apartment in Jefferson, Texas, Smith engaged in regular touching of Jane’s “private”

and bottom. 2 The child also said that while the parties lived in the Jefferson apartment, on more

than one occasion, Smith made her put his private into her mouth and that “white stuff came out”



2
 It is understood that child sexual assault victims may well describe their relevant body parts without the
sophistication, specificity, or anatomical accuracy employed by adults or, for that matter, by the criminal statutes
being enforced. “Where the child has sufficiently communicated to the trier of fact that the touching occurred to a
part of the body within” the Penal Code’s definitions, “the evidence will be sufficient to support a conviction
regardless of the unsophisticated language that the child uses.” Clark v. State, 558 S.W.2d 887, 889 (Tex. Crim.
App. 1977); see also Guia v. State, 723 S.W.2d 763, 765 (Tex. App.—Dallas 1986, pet. ref’d) (touching where one
“‘went to the bathroom’” or “‘tee-teed’” sufficient for sexual contact); Bryant v. State, 685 S.W.2d 472, 474–75
(Tex. App.—Fort Worth 1985, pet. ref’d) (being touched “between her legs” sufficient for sexual contact). Jane
testified sufficiently to identify her terms for her and Smith’s body parts as corresponding with their respective
sexual organs, and Smith does not challenge this aspect of her testimony.
                                                         3
of it. 3 Jane said this happened more than ten times, and she also described the various rooms in

the apartment where these abuses took place and the clothing she and Smith wore on many of

those occasions. She testified about an incident that took place in Oklahoma when Smith and his

brother were present. On that occasion, she was made to take Smith’s brother’s “pee-pee” in her

mouth.

            Based on Jane’s testimony, the evidence was sufficient to support a finding that Smith

knowingly or intentionally caused the penetration of Jane’s mouth with his sexual organ, that

Jane was a child under the age of fourteen at the time, and that the act occurred in Marion

County. See TEX. PENAL CODE ANN. § 22.021(a)(1)(B)(ii) (West Supp. 2014). The testimony of

a child complainant, standing alone, “is sufficient to support a conviction for aggravated sexual

assault.” Allen v. State, 436 S.W.3d 815, 820 (Tex. App.—Texarkana 2014, pet. ref’d); see also

TEX. CODE CRIM. PROC. ANN. art. 38.07 (West Supp. 2014).

            In addition to the above, Jane’s mother testified that one evening, she smelled a “vaginal

smell” emanating from Jane’s fingers; concerned that Jane had been masturbating, she

questioned her. Jane related to her mother that Smith had taught her to touch her vaginal area

and also revealed that Smith had made the child take his sexual organ in her mouth. The State

introduced two audio/video recordings of interviews Jane gave at the local Children’s Advocacy

Center (CAC) into evidence. In those interviews, Jane described the above sexual assaults as

well as other inappropriate activity (such as Smith masturbating on the bathroom floor while




3
    Jane said that on at least one occasion, Smith told her, “Don’t swallow it.”
                                                              4
Jane and Smith’s son took a bath together at Smith’s insistence and Smith showing Jane

pornographic material). 4 The evidence was sufficient to support the jury’s finding of guilt.

II.      Identity of Proper Outcry Witness

         Smith complains in his appellate brief that the trial court erred in allowing Jane’s mother

to testify as an outcry witness. 5 Smith argues that a relative or friend of Jane, to whom Jane

referred as “Memaw,” was the proper outcry witness, not Jane’s mother.

         On appeal, Smith points to Jane’s statement in one of the recorded interviews wherein

she related that she told Memaw about Smith’s abuse before she told her mother. 6 There was a

hearing held regarding the admissibility of Jane’s mother’s testimony as an outcry witness. In

the pretrial hearing regarding this issue, Smith never raised any issue pertaining to Memaw, what

might have been said by Jane to Memaw, at what time it might have been said, or whether

Memaw would have been a proper outcry witness. He never asked about Jane’s statement in the

recording that she had told Memaw something about Smith’s conduct before she told her




4
 Some of this evidence—the mother’s testimony of Jane’s outcry statement and one of the recorded interviews—is
the subject of other points of error. Jane’s testimony was sufficient to support the conviction.
5
 See TEX. CODE CRIM. PROC. ANN. art. 38.072 (West Supp. 2014). “The outcry statute creates a hearsay exception
for a child’s first outcry of sexual abuse to an adult.” Bays v. State, 396 S.W.3d 580, 581 n.1 (Tex. Crim. App.
2013). This exception is allowed if the child makes a statement describing the alleged offenses, and it allows the
first person over the age of eighteen to relate the child’s statement at trial. Id.
6
 Jane gave two audio/video-recorded interviews at the local CAC. The recordings were admitted into evidence,
even though Jane testified at trial. We address these interviews in our analysis of Smith’s third point of error, infra.
Even if the recordings were not admissible, Smith failed to lodge an objection to them at trial. As a result, the
evidence still has probative value in our review of the sufficiency of the evidence. See TEX. R. EVID. 802;
Poindexter v. State, 153 S.W.3d 402, 406 (Tex. Crim. App. 2005) (hearsay evidence admitted without objection still
given probative value).

                                                           5
mother. 7 The only witness at that hearing was Jane’s mother, who described what Jane told her

about Smith’s abuses and the chronology of those disclosures. Smith’s cross-examination of the

mother focused on which acts Smith had performed on or with Jane, the time frame of when Jane

had told her mother of Smith’s actions, and whether Jane related other acts subsequent to the first

time she told her mother about Smith’s improprieties. In other words, Smith only inquired into

what Jane had told her mother and when she had told her those things. For example, Jane’s

mother said that during the initial outcry, Jane told her that Smith had taught her to touch her

private area and that Smith had made her put his “pee-pee” in her mouth. Jane’s mother went on

to say that on subsequent occasions, the child disclosed more of Smith’s activities (such as an

occasion where Smith made Jane and Smith’s son take a bath together while Smith “pulled his

pee-pee out and moved it back and forth real fast”). Smith never argued at that time that Jane

had made other prior comments which would qualify as outcry statements to another person over

the age of eighteen. In explaining his objection to the trial court, Smith stated that he wanted the

mother’s testimony limited to Jane’s initial outcry. Smith argued,

        But she later, the girl talked [to] several other people and more stuff came out and
        what she [Jane’s mother] testified yesterday I’ve got no objection to, but if she
        wants to expound on it, well, she later told me this and this and this, I do have a
        problem because that wasn’t the initial outcry.

Smith indicated he would lodge objections during trial if the mother testified to incidents other

than those told her during Jane’s initial outcry.

7
 As a matter of fact, neither audio/video recorded interview was offered, admitted, or even discussed at the hearing
on the admissibility of Jane’s mother’s testimony as an outcry witness. Also, in her trial testimony, Jane said she
told her mother before she told Memaw. Just as a child is not expected to testify with the anatomical specificity
expected of an adult, generalities and imprecisions in reciting chronological order can be understood. See, e.g.,
Bargas v. State, 252 S.W.3d 876, 888 (Tex. App.—Houston [14th Dist.] 2008, no pet.) (considering child’s “rough
time-frame of the events” in relating sexual abuses).
                                                         6
       Nothing in Smith’s trial objections alerted the trial court that Smith believed Jane’s

mother was not the proper outcry witness. An appellate point of error must have been raised by

a motion or objection at trial, and the complaint raised on appeal must be the same as that urged

at trial. Otherwise, the appellant has not preserved the matter for appellate review. TEX. R. APP.

P. 33.1(a); Ibarra v. State, 11 S.W.3d 189, 197 (Tex. Crim. App. 1999) (nothing preserved for

review if issue on appeal does not comport with objection at trial). Because his trial objection

does not comport with this point of error raised on appeal, Smith failed to preserve the issue for

our review.

       Even if Smith had objected at trial on the ground that Jane’s mother was not the proper

outcry witness, he presented no evidence to the trial court establishing that any other person

would have qualified in that capacity. His statement to the trial court that Jane had spoken to

other people “and more stuff came out” was neither explained by him nor supported by evidence

at the pretrial hearing. Further, even had Jane told other people about different conduct or acts

Smith had done to her, such a revelation (if the other statutory requirements were met) would not

necessarily preclude those persons from testifying under the outcry statement’s authorization.

As we have noted previously,

       [A]n outcry witness is not person-specific, but event-specific. Before more than
       one outcry witness may testify, however, the outcry must be about different
       events, and not simply a repetition of the same event as related by the victim to
       different individuals. . . . [T]here may be two proper outcry witnesses if they each
       testify about different events, but there may be only one outcry witness to the
       victim’s statement about a single event. The proper outcry witness to a single
       event is the first adult person other than the defendant to whom the victim made a
       statement describing the incident.


                                                7
Broderick v. State, 35 S.W.3d 67, 73–74 (Tex. App.—Texarkana 2000, pet. ref’d). There was

nothing before the trial court suggesting that Jane made event-specific outcries to any person

other than her mother. Had this matter been preserved for our review, we could not find that the

trial court abused its discretion in overruling Smith’s challenge to Jane’s mother testifying as the

outcry witness. 8

III.    Admission of Audio/Video Recorded Interviews

        In his third point of error, Smith complains of the admission into evidence of the second

audio/video-recorded interview which Jane gave at the CAC.                      In certain circumstances, an

audio/video recording of a statement given by a child sexual-assault complainant may be

admissible in a criminal prosecution, but the statutory authority for such admission is limited to

situations where the child complainant is “unavailable to testify in the presence of the defendant .

. . .” TEX. CODE CRIM. PROC. ANN. art. 38.071 (West Supp. 2014). Smith is correct in arguing

that Jane was available to testify (not only was she available to testify, she actually did testify)

and, thus, the recording was not admissible under Article 38.071.

        Article 38.071’s requirements are numerous and clear; those requirements are not

satisfied where the child is available to testify at trial. Bays v. State, 396 S.W.3d 580, 590 (Tex.

Crim. App. 2013). In Bays, the child complainant testified at trial, but the State also was allowed

to introduce an audio/video-recorded interview of the child.                   This Court overturned Bays’

conviction after finding that the trial court committed reversible error in the admission of the


8
 We review a trial court’s ruling on a challenge to the outcry witness under an abuse of discretion standard. Eldred
v. State, 431 S.W.3d 177, 182 (Tex. App.—Texarkana 2014, no pet.).

                                                         8
video interview, despite the argument of the State that the recording was admissible under the

outcry statute, Article 38.072. 9 On appeal, the Texas Court of Criminal Appeals rejected that

argument, ruling that “[t]o permit admission of a complainant’s videotaped statement under the

more lenient outcry statute would undermine [Article 38.071’s] rigid unavailability requirement

and its requirements aimed at guaranteeing the expertise and neutrality of the interviewer.” Id.

        Because Jane testified at trial, neither of her recorded interviews was admissible at trial. 10

Smith did not object to admission of the first audio/video-recorded interview. Smith argues that

this was a reasonable strategy, as Jane did not, during that interview, allege conduct amounting

to the indicted offense.      It was only in the second interview that Jane described Smith’s

penetration of Jane’s mouth with his sexual organ. When the State offered this interview, Smith

couched his objection to its introduction in this fashion: “(S)ubject to my prior objection I would

object, it’s not proper redirect.” Unless he was referring to the pretrial hearing concerning the

outcry witness, we locate no “prior objection” to which Smith may have been referring in that

statement. As discussed above, the focus of the pretrial hearing was on Jane’s outcry statements

to her mother; there was no mention of the admissibility of either of the recorded interviews or of

the State’s compliance with Article 38.071. An argument that the second audio/video-recorded

interview was not proper redirect examination is not the same objection as one claiming that the

video recording is not admissible pursuant to Article 38.071. Although there may have been a

valid argument for the exclusion of the audio/video recorded interview, that argument was not
9
 Bays v. State, No. 06-10-00115-CR, 2011 WL 6091773, at *6 (Tex. App.—Texarkana Dec. 7, 2011) (mem. op., not
designated for publication), aff’d, 396 S.W.3d 580 (Tex. Crim. App. 2013).
10
  But see TEX. R. EVID. 801(e)(1)(D) (statement not hearsay when (1) declarant testifies at trial or hearing,
(2) declarant is subject to cross-examination, and (3) statement offered in accordance with Article 38.071).
                                                     9
presented to the trial court. As we have stated previously both in this opinion and elsewhere, an

appellant’s point of error on appeal must be the same as the objection lodged in the trial court,

lest the complaint not be preserved for our review. We overrule this point of error.

       We affirm the judgment of the trial court.




                                             Bailey C. Moseley
                                             Justice

Date Submitted:       January 7, 2015
Date Decided:         February 25, 2015

Publish




                                                10